SUMMERS, Justice
(dissenting from the refusal to grant review).
I agree with the conclusion of the trial judge, upon the finding of fact made by him, that there is no evidence of record to establish that the Commissioner was authorized by the Louisiana Livestock Sanitary Board to institute this or any suit on behalf of the Board. La.Code Civ.P. arts. 1393^1. As the legislation on the subject (La.R.S. 3:2093) plainly provides: “The Commissioner of Agriculture . . . shall be emp Dwered to employ all necessary personnel to carry out the policies, and such rules, regulations and ordinances adopted by the . . . Board . . . . ” In matters of this nature, therefore, the Commissioner acts for and on behalf of the Board and he must establish the necessary authorization of the Board approving his actions.